Order, Supreme Court, New York County (Charles Ramos, J.), entered March 27, 2002, which, in an action to recover a loan, denied plaintiffs motion to vacate a judgment entered November 13, 1995 upon plaintiffs default in opposing a motion by the individual defendants to dismiss the action as against them for failure to state a cause of action, unanimously affirmed, without costs.
Plaintiffs motion was properly denied for lack of a reasonable explanation why, having been granted leave in January 1996 to renew his motion to vacate his default, he did not take advantage of that leave for some five years (CPLR 5015 [a] [1]; see Eugene Di Lorenzo, Inc. v Dutton Lbr. Co., 67 NY2d 138, 141 [1986]). We note that plaintiff no longer appears to claim that the individual defendants guaranteed the loan in issue, but that they should be held liable for fraud. This new claim of fraud is barred by the statute of limitations (CPLR 203 [f], [g]; 213 [8]). Concur — Buckley, P.J., Tom, Rosenberger, Lerner and Marlow, JJ.